Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Cybulsky (US 8124252) and King (King, Wet Chemical Processing of (0001)Si 6H-SiC, Journal of The Electrochemical Society, 146(5), pg. 1910-1917 (1999)).  Cybulsky teaches forming a turbine blade thermal barrier coating having a CMC body (col. 4 In. 15-25) comprising: etching the surface to improve adhesion (col. 7 In. 15-31); depositing a first layer of ytterbium disilicate alone or with additives (col. 10 In. 45-55); and a post deposition heat treating (col. 9 In. 2-21). Cybulsky teaches the layer is bonded directly to the surface of the body (col. 8 In. 1-2).  Chemical etching of SIC bodies for selective surface oxide removal and adhesion improvement is known in the art (King, abstract). The prior art does not teach or suggest a method as presently claimed including the claimed layers on a silicon-nitride ceramic component body, treated with molten sodium hydroxide to produce a non-planar surface topography, wherein the first coating of rare earth silicate is heat treated to form a mechanical lock between the sintered coating layer and the surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712